Title: To George Washington from Jabez Bowen, 22 May 1782
From: Bowen, Jabez
To: Washington, George


                        
                            Sir,
                             Providence May 22 1782
                        
                        This will be deliverd your Excellency by the Honble David Howell Esquire who is on his way to Philidelphia to
                            take his seat in the Congress of the United States, you will find him a firm Friend to the
                            Independence of this Country, and for useing Energetick Measures for filling up the Army &c.
                            I Recommend him to your Excellencys particular Notice.
                        I have perused your Letter of the 4th Directed to Govr Greene, if the States dont affoard you neighther Men,
                            nor Money, they cannot expect you to Fight; however I hope you can supply your self with Pen, Ink, and Paper, with which I
                            would have you Cry aloud and spare not; I hope they may yet be awaked from the Stupor into which they have fallen; Rhode
                            Island have Musterd and sent forward 200 fine young fellows about 20 Remains hear who March in a few Days. Their is about
                            Five Thousand Dollars already paid into the Continental Chest, I am in hopes that the amount of Twenty Thousand will be
                            soon deposited their. I wish our abilities was equal to our Desires to serve the General Cause and your Excellency.
                        Mrs Bowen presents her best Respects to Your Excellency. you will please to accept the
                            same from myself and Believe that I am with much esteem. Your Most Obedient and verry Humb. Servant
                        
                            Jabez Bowen
                        
                    